Citation Nr: 1427277	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for multiple sclerosis (MS) with bilateral visual impairment.

2.  Entitlement to a rating higher than 30 percent prior to April 24, 2012 for major depression, and a rating higher than 70 percent since.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to March 1993.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, so during the pendency of the Veteran's appeal, the RO granted her a higher 70 percent rating for her service-connected major depression, effective April 24, 2012, thus creating a "staged" rating.  A staged rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  She continued with her appeal, requesting even higher ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded).  In that decision, she was also granted service connection for bowel impairment.  In a later April 2014 decision she was granted a total disability rating based on individual unemployability (TDIU), in addition to service connection for thoracolumbosacral paraspinal tendonitis with thoracic dextroscoliosis and lumbosacral levoscoliosis.


FINDINGS OF FACT

1.  At worst, the Veteran has 20/40 corrected distance vision in both eyes.  Furthermore, her documented average concentric contraction since 2007 is, at worst, 52.5 degrees in the right eye and 47.5 degrees in the left eye.  

2.  Prior to April 24, 2012, the Veteran's depression caused, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

3.  Since April 24, 2012, her depression has not caused her total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The criteria are not met for a rating higher than 50 percent for MS with associated visual impairment.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes (DCs) 6008, 6061-6080 (2007); 38 C.F.R. §§ 4.77, 4.79 DCs 6008, 6061-6080 (effective December 10, 2008).

2. Nor are they met for a rating higher than 30 percent prior to April 24, 2012 or a rating higher than 70 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, DC 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  These VCAA notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, to this end, the Veteran was provided notice multiple times since submitting her claims in March 2008.  Her initial notice was sent in May 2008 and resent in June 2008-both of which were wholly adequate.  In increased-rating claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative diagnostic codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  She has not alleged any notice deficiency, certainly has not shown that any is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, so once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).  There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination, so not just as a simple matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs), also her VA treatment records and Social Security Administration (SSA) records have been obtained and associated with his claims file for consideration.  As well, she was provided VA compensation examinations that, collectively, contain descriptions of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and asses and reassess the severity of her disabilities in relation to the criteria found in the applicable DCs.  While there is no indication that the claims file was reviewed for the set of examinations that occurred in April 2012, and in fact it was specifically denied that it was reviewed prior to the mental examination, it is not necessary that an examiner review the file prior to providing an opinion, as long as it is clear that the examiner is aware of all the pertinent facts from a veteran's history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  It is clear that the examiners here were fully aware of the pertinent medical facts regarding the Veteran's MS, visual impairment, and depression conditions.  Thus, VA's duty to assist with respect to obtaining relevant records and an examination thus has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic file (Veterans Benefits Management System (VBMS) and Virtual VA) portion of file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Higher Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board must consider whether separate ratings may be assigned for separate periods of time based on facts found, to compensate the Veteran for variances in the severity of his disability, a practice known as "staged" rating, and irrespective of whether it is an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

a. MS with associated visual impairment

The Veteran is service-connected for her MS with associated bilateral visual impairment.  Under 38 C.F.R. § 4.124a, DC 8018, the only rating available for MS is a minimum rating of 30 percent.  However, according to 38 C.F.R. § 4.124a, the residuals of a neurological condition may be rated instead of the condition itself, and thus the Veteran is receiving her 50 percent rating pursuant to DC 8018-6080 for MS with associated visual impairment.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2013).  

The Veteran had a VA examination for her MS in May 2008.  In the report, the examiner recorded a detailed history of the condition as reported by the Veteran.  She stated that her MS caused severe headaches, but she denied it caused any urinary incontinence, fecal leakage, dizziness, strokes, or functional impairment.  Neurological and sensory testing of the upper extremities was within normal limits.  Neurological testing of the lower extremities was also normal, while sensory testing was rated as 1+ for all categories.  The Veteran was alert and oriented and had normal behavior, affect, comprehension, and memory.  The examiner's final diagnosis was multiple sclerosis with bilateral impairment of visual fields and acuity.  He denied she possessed any smell or taste problems.  He concluded by stating the condition had the effect on the Veteran's usual occupation by causing her to need to be in a cool and dry setting.  

She had another VA examination for her MS in April 2012.  There, the examiner recorded the current symptoms as fatigue, loss of balance and equilibrium, bowel and bladder problems, and scoliosis.  The examiner denied that she possessed any muscle weakness in the upper or lower extremities attributable to the MS, but did indicate that her insomnia was attributable.  Further, he marked that the Veteran suffered from slight impairment of sphincter control, without leakage, as well as chronic constipation, but denied any voiding dysfunction or history of recurrent symptomatic urinary tract infections.  The examiner indicated that the Veterans gait was abnormal, as she could not do tandem gait or walk on her heels or toes, but all of her muscle strength testing was normal.  Her deep tendon reflexes for biceps, triceps, knees, and ankles were increased without clonus, while those for her brachioradialis were normal.  Her sensory testing was completely normal.  The examiner denied that the Veteran had any signs or symptoms of any mental disorder attributable to the MS.  The examiner denied that the MS caused her any problems with aid and attendance.  The examiner concluded by stating the MS prevented the Veteran from performing any activities on certain days.  

The Board has fully considered all symptoms and residuals associated with the Veteran's MS for rating purposes.  These include a loss of balance and equilibrium, an affected gait, fatigue, weakness, headaches, scoliosis, and a neurogenic bladder and bowel, shown throughout her voluminous VA treatment history as well as her VA examinations.  However, outside of the scoliosis and neurogenic bladder and bowel conditions, these are symptoms alone that do not warrant a rating higher than 50 percent.  She is service-connected for her bowel impairment and receiving a separate 30 percent rating, as well as her scoliosis, for which she receives a 20 percent rating.  Those ratings are not on appeal here.  Thus, this decision will turn on whether she is warranted a higher rating for her visual impairment.  

The criteria for evaluating certain disabilities of the eye have changed since the Veteran initiated her claim in March 2008.  Pursuant to 38 C.F.R. § 4.84a (2007) ("the old criteria"), disabilities of the eye were rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with a minimum rating during active pathology of 10 percent.  

When both eyes are service connected, a compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), DCs 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest rating of 100 percent assignable for visual acuity of just 5/200 in each eye.  38 C.F.R. § 4.84(a), DCs 6063-6078 (2007).

Additionally, the old criteria provided that a Veteran's eye disability could be rated alternatively under loss of visual field under DC 6080.  Applicable here are the ratings for concentric contraction.  For unilateral concentric contraction, the ratings are as follows: to 5 degrees - 30 percent; to 15 degrees, but not to 5 degrees - 20 percent; 30 through 60 degrees - 10 percent.  For bilateral concentric contraction, the ratings are as follows: to 5 degrees - 100 percent; to 15 degrees but not 5 degrees - 70 percent; to 30 degrees but not to 15 degrees - 50 percent; to 45 degrees but not to 40 degrees - 30 percent; to 60 degrees but not to 45 degrees - 10 percent.

As the Veteran has not shown to suffer from diplopia in this early period, ratings for impairment of muscle function found in DC 6090 of the old criteria will not be considered.  

Under 38 C.F.R. § 4.79 (2013) ("the new criteria"), which became effective December 10, 2008, the evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  See 38 C.F.R. § 4.75(a) (2013)

Under the new criteria, subject to the provisions of 38 C.F.R. § 3.383(a) (2013), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment. 38 C.F.R. § 4.75(c) (2013). Visual acuity will be evaluated on the basis of corrected distance vision. 38 C.F.R. § 4.76(b) (2013). 

In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2013).

When both eyes are service connected, a rating higher than 50 percent, based solely on impairment of central visual acuity, is available when the visual acuity in one eye is at 20/200 and the other is at 20/100.  38 C.F.R. § 4.79, DC 6066.  The ratings get higher as the visual acuity worsens.  A maximum 90 percent rating under this DC is warranted where the best corrected distance visual acuity is 10/200 in each eye, and 100 percent ratings may be assigned for additional impairment of visual acuity under other DCs.  

A Veteran is also entitled to a rating for any impairment of visual fields, with the applicable criteria found in DC 6080.  Specifically, when there is bilateral concentric contraction of the visual field, the ratings are as follows: with remaining field of 5 degrees - 100 percent; with remaining field of 6 to 15 degrees - 70 percent; with remaining field of 16 to 30 degrees - 50 percent; with remaining field of 31 to 45 degrees - 30 percent; and with remaining field of 46 to 60 degrees - 10 percent.  When there is unilateral concentric contraction of the visual field, the ratings are as follows: with remaining field of 5 degrees - 30 percent; with remaining field of 6 to 15 degrees - 20 percent; with remaining field of 16 to 30 degrees - 10 percent; with remaining field of 31 to 45 degrees - 10 percent; and with remaining field of 46 to 60 degrees - 10 percent. Alternatively, DC 6080 provides an acuity measurement for each concentric contraction figure that can be used to rate an individual eye. 

Like the earlier period, the Veteran has not shown to suffer from diplopia after December 10, 2008 and thus, ratings for impairment of muscle function will not be considered.  

To determine the evaluation of visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect and combine them under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c) (2013).

Accordingly, for the period prior to December 10, 2008, only the old criteria for his eye conditions may be applied.  Since then, both the old and the new criteria may be applied; however, the new criteria only may be applied prospectively, so only from the date of change going forward.  Also, VA will apply whichever version is more favorable.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  See also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114; and VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Veteran had a VA eye examination in May 2008.  Her one symptom was listed as decreased vision.  Her external examination, eye movements, and slit lamp examination were all listed as normal.  Keratoconus and diplopia were specifically denied, while she was listed to have pallor of optic discs in each eye.  The examiner listed her visual field examination and Goldmann perimeter examination as normal.  Her visual acuity results were as follows: right corrected near vision was 20/25, right corrected distance vision was 20/20, left corrected near vision was 20/25, and left corrected distance vision was 20/20.  Review of the included Goldmann chart showed average concentric contraction of the visual field of 52.5 degrees for the right eye and 47.5 degrees for the left.  

This represents the only medical evidence concerning the Veteran's eye prior to the change in regulation.  It does not warrant a rating higher than 50 percent.  Her best corrected distance vision was a normal 20/20 in each eye.  Furthermore, her average concentric contraction was not close to the range of 5 to 15 degrees bilaterally, the criteria for a 70 percent rating under DC 6080 of the old criteria.  Thus, she is not warranted a higher rating based on impairment of either visual acuity or visual field under the old criteria.  

She had another VA eye examination in April 2012.  There, she was diagnosed with optic neuritis.  Her visual acuity was as follows: right uncorrected near vision was 20/100, right uncorrected distance vision was 10/200, left uncorrected near vision was 20/100, left uncorrected distance vision was 10/200; corrected vision was listed as 20/40 or better for near and distance vision for both eyes.  Her pupils were round and reactive to light with no afferent pupillary defects.  Astigmatism and diplopia were denied.  Her slit lamp and external eye exams were normal for each eye, while the internal eye exam showed the optic neuritis.  The examiner denied any visual field defect was present.  The Veteran did not possess any scarring or incapacitating episodes.  The examiner concluded that the eye condition did not impact the Veteran's ability to work.  The accompanying Goldmann charts revealed the right eye had an average concentric contraction of 54.4 degrees, while the left was at 55.6 degrees.  

The results of this examination do not warrant the Veteran a rating higher than 50 percent under either the old or new rating criteria.  Her corrected distance vision was 20/40 or better in both eyes, so not close to the minimum 20/200 mark needed to avail one of a 60 percent rating based on visual acuity under DC 6076 in the old criteria or DC 6066 in the new criteria.  Furthermore, the average concentric contraction numbers place her squarely in the range for a 20 percent rating under DC 6080 in the old criteria and in the range for a 10 percent rating under DC 6080 in the new criteria.  

Thus, after a review of all the evidence, the preponderance is against the Veteran establishing a rating higher than 50 percent for her service-connected MS based on the associated visual impairment.  Resultantly, her claim must be denied.  

In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected MS with associated visual impairment is inadequate.  See Thun at 115.  While the Veteran's exhibited symptoms such as neurogenic bladder, visual impairment, scoliosis, back pain, and gait trouble, are not specifically mentioned in DC 8018, which only grants a 30 percent rating for MS, the Veteran has separate ratings for the diagnosed conditions of scoliosis and bowel impairment. There is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Her visual impairment, the basis of her 50 percent rating for the MS, is fully contemplated by the criteria found in DC 6080.  

b. Major Depression

The Veteran is rated for her major depression under 38 C.F.R. § 4.130, DC 9434.  She is rated 30 percent prior to April 24, 2012, and 70 percent since that time.  The VA rating schedule provides that psychiatric disorders other than eating disorders, so inclusive of major depressive disorder, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

Under the General Rating Formula, a 30 percent rating is warranted when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, DC 9411 (2013).

To receive a higher 50 percent rating the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  So this is not an exhaustive list of symptoms required for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 71-80 illustrates "[i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work)."  DSM-IV at 46-47.

A score of 61-70 is indicative of "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

A score of 51-60 is indicative of "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.

A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

Prior to April 24, 2012

The Veteran underwent VA mental health treatment several times prior to April 24, 2012.  She exhibited the following symptoms: depressed mood, sleep disturbances, stress, anxiety, low self-esteem, flat mood, minimal range of affect, and mild functional memory weakness.  She consistently denied any suicidal or homicidal ideation at these sessions; likewise she consistently denied hallucinations or delusional thoughts.  Her GAF scores ranged from 55 in a session dated November 2008 to a lower 48 beginning in February 2010.

She underwent a VA psychiatric examination in May 2008.  There, the examiner recorded a history of her psychiatric symptoms since her discharge from the military in 1993, including the gradual development of depression as a result of her undiagnosed multiple sclerosis condition and the circumstances that resulted.  The examiner stated that in her depressed state, the Veteran endorsed symptoms of depressed mood, anxiety, diminished interest or pleasure in social activities, weight variability, difficulty falling and remaining asleep, psychomotor agitation, and fatigue.  The examiner denied that the Veteran was ever suicidal, homicidal, or psychotic, and stated that she had never been psychiatrically hospitalized.  The Veteran reported taking trazodone daily for her depression since 2000.  She reported that a constant stressor with her depression was her occupational status, as her work on a temporary contract basis in information technology meant that she was not always employed.  The examiner noted that the Veteran's speech and thought processes were goal directed, her behavior was normal, and no psychomotor abnormalities were noted.  She was oriented in all spheres, while memory function was good.  The examiner described her mood and affect as intense, while her feelings were sad and irritable.  He assigned a continued diagnosis of major depression, recurrent without psychotic features, moderate.  Specifically, the examiner signaled out her sleep disturbances as being part and parcel of the depression.  He opined that the Veteran was able to work from a mental health point of view; she was able to perform complex analyses and make executive decisions as needed.  She was also capable of performing all activities, chores, and tasks of everyday life.  The examiner assigned a GAF score of 55.  

In view of the aforementioned evidence, the Board finds that the Veteran's depression was characterized by the following signs or symptoms prior to April 24, 2012: depressed mood, anxiety, sleep disturbances, stress, esteem problems, flat affect, mild memory issues, weight variability, and fatigue.  

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 30 percent rating, or even the lower 10 percent rating.  In particular, the General Rating Formula lists, inter alia, depressed mood, anxiety, chronic sleep impairment, and mild memory loss among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.  Symptoms controlled by continuous medication are contemplated by the lower 10 percent rating. Id.  Both sets of criteria contemplate the Veteran's symptoms of her depression in this earlier period.  

While the Veteran has shown a flat affect and disturbances in motivation and mood, which are both contemplated by the higher 50 percent rating, this does not mean her depression rises to the 50 percent level.  The General Rating Formula provides ratings for mental disorders based on occupational and social impairment, and the Veteran has not shown such with reduced reliability and productivity due to her symptoms.  Specifically, the Board must look to the frequency, severity, and duration of the impairment the Veteran's symptoms cause.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  She has not shown that the symptoms are of the frequency, severity, and duration to warrant a higher rating.  Additionally, while disturbances in mood is considered by the 50 percent criteria, it is also considered by the lower 30 percent criteria as "depressed mood," which best describes the specific symptom exhibited in this period.  

The Board has also considered the Veteran's GAF scores in the 41-50 range beginning in February 2010, which represent "serious symptoms" according to the DSM-IV.  However she has never exhibited serious symptoms such as suicidal ideation, obsessional rituals, or frequent shoplifting.  Furthermore, there is no evidence that her depression severely impacted her social or occupational functioning in this earlier period, but rather that the temporary nature of her employment exacerbated her stress and anxiety levels.  Thus, the Board places more weight on the May 2008 examination and its assignment of a score of 55, which better approximated the Veteran's exhibited symptoms.  

Thus, the Board finds that the evidence is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013).  Instead, the preponderance of the evidence is against assigning a rating higher than 30 percent prior to April 12, 2012 for the Veteran's major depression and thus, her claim must be denied.  

Since to April 24, 2012

The Veteran continued VA mental treatment after April 24, 2012.  She consistently endorsed symptoms of situational stress, anxiety, depressed mood, sleep disruption, social problems, and a variable appetite.  In December 2012, her GAF score was decreased from the prior 48 to 42 and remained at this level through a September 2013 treatment.  

The Veteran had another VA examination in April 2012.  There, the examiner confirmed her diagnosis of major depressive disorder, recurrent, moderate, without psychotic features.  A GAF score of 84 was assigned.  The examiner concluded that the depression caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner included a detailed summary of the Veteran's social and occupational histories with regards to her condition.  He noted her use of sertraline and trazodone to treat her depression.  The examiner stated that the Veteran continued to endorse symptoms such as: depressed mood, crying, irritability, frequent social isolation, feelings of inadequacy, anxiety, appetite variation, and worrying about her medical future.  The examiner denied there were any suicidal, homicidal, violent, psychotic, manic, hypomanic, obsessive, or compulsive thoughts or processes.  The examiner also endorsed flattened affect and difficulty in adapting to stressful circumstances, including work or a work like setting.  He indicated the Veteran was capable of managing her financial affairs.  

After review of the relevant evidence since April 24, 2012, the Board concludes that the Veteran's major depression, by itself, does not cause total occupational and social impairment, the standard for the 100 percent rating under the General Rating Formula for Mental Disorders.  Furthermore, she has never exhibited any of the extreme symptoms listed as contemplated by the 100 percent rating.  In fact, outside of exhibiting difficulty in adapting to stressful circumstances, the Veteran does not exhibit any other of the symptoms contemplated by her current 70 percent rating; nor has a medical professional ever concluded that her depression resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Her GAF score of 83 at her April 2012 examination is indicative of the rather transient symptoms the examiner concluded she possessed at the time.  However, the Board is not interesting in reducing her rating at this time.  

Thus, the Board again finds that the evidence is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013).  Instead, the preponderance of the evidence is against assigning a rating higher than 70 percent since to April 24, 2012 for the Veteran's major depression and thus, her claim must be denied.  

In making these determinations regarding the Veteran's staged rating for her major depression, the Board considered whether an extraschedular rating is warranted.  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected depression is inadequate.  See Thun at 115.  Her depressed mood, anxiety, stress, sleep disturbances, flat affect, low self-esteem, social isolation, and appetite variation are fully contemplated by DC 9434.  


ORDER

Entitlement to a rating higher than 50 percent for multiple sclerosis (MS) with bilateral visual impairment is denied.

Entitlement to a rating higher than 30 percent prior to April 24, 2012 for major depression is denied; entitlement to a rating higher than 70 percent since is also denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


